DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-16, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (previously cited, JP 2014-027919; English-machine translation has been provided) (hereinafter “Nakayama”) in view of Mizutani et al. (previously cited, US 2011/0229962) (hereinafter “Mizutani”), Shimizu et al (previously cited US 2012/0210451) (hereinafter “Shimizu”) and Sasaki et al. (previously presented, US 2012/0107930) (hereinafter “Sasaki”).
Regarding claims 13 and 19,  Nakayama discloses a cell culture container comprising: 	a culture surface (cell culture vessel including a culture surface; see ¶¶ [0015] and [0018]),  	a first coated region formed by coating the culture surface with a temperature-responsive polymer or a temperature-responsive polymer composition (the cell culture vessel includes at least one cell culture surface coated with a temperature-responsive polymer; see Nakayama at ¶¶ [0014]-[0019] and [0102] of the English machine translation), and  	a surface zeta potential of the first coated regions is from 0 mV to 50 mV (see Nakayama at ¶ [0102]). 	Nakayama does not explicitly disclose wherein the coated region is a plurality of regions. 	Mizutani discloses a cell culture container comprising a plurality of coated regions, on a culture surface of the cell culture container, coated by a temperature-responsive polymer or a temperature-responsive polymer composition (i.e., a container including a plurality of regions having a temperature-responsive polymer; see FIGS. 6-7; ¶ [0027]-[0028]).  	In view of Mizutani, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the cell culture container of Nakayama to comprise a plurality of coated regions, as disclosed by Mizutani (see FIGS. 6-7; ¶ [0027]-[0028]). One of ordinary skill in the art would have been motivated to make said modification because said modification would have resulted in a cell culture container having the added advantage of culturing a plurality of cell cultures on a single cell culture container, individually and simultaneously, as disclosed by Mizutani (see FIGS. 6-7; ¶ [0027]-[0028]). 	Modified Nakayama does not explicitly disclose second coated regions formed by applying a cell adhesive material onto the first coated regions. However, Nakayama discloses wherein the balance between the hydrophilicity and hydrophobicity of the temperature-responsive polymer or a temperature-responsive polymer composition can be selectively varied so as to adjust the adhesion of the cells to the culture surface and to enable cell orientation (see Nakayama at ¶¶ [0028] and [0037]). 	Shimizu discloses a cell culture device comprising a cell culture surface comprising a first coated region including a temperature responsive material coated on the cell culture surface and a second coated region including a cell adhesive material (e.g., laminin) coated on the cell culture surface (see Shimizu at ¶ [0039] and FIGS. 1 and 2). The second coated region is arranged on the first coated region of the temperature responsive material (see Shimizu at ¶ [0040]).  	In view of Shimizu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the cell adhesive material of Shimizu on each of the plurality of first coated regions of the cell culture surface of modified Nakayama for the purpose of enhancing the adhesion of the cells on the cell culture surface, as disclosed by Shimizu (see Shimizu at ¶ [0039]-[0040]). 	 	Modified Nakayama does not explicitly disclose wherein the culture surface of the cell culture container is coated with cell non-adhesive.  	 Sasaki discloses a cell culture system comprising a culture surface (substrate surface) including cell adhesive region and cell non-adhesive region (see Sasaki at ¶ [0029] and [0033]; Claim 1). The cell adhesive region is coated with a temperature-responsive polymer (see Sasaki, ¶ [0033]).  	In view of Sasaki, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated into the culture surface of modified Nakayama regions having cell non-adhesive material, as disclosed by Sasaki (see Sasaki at ¶ [0029] and [0033]; Claim 1). One of ordinary skill in the art would have been motivated to make said modification in order to selectively control the cell culture extension direction, location of the cell culture on the culture surface and to enable specific three-dimensional structure, as disclosed by Sasaki (see Sasaki, ¶ [0016], [0029] and [0033]).  	Modified Nakayama does not explicitly disclose wherein the second coated regions being located inside of outer contour lines of the respective first coated regions in planar view. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the size of the second coated region with the respect to the first coated region in order to selectively control the cell culture extension direction and location of the cell culture on the culture surface. Moreover, changes in the size of the second coated region (i.e., area of the cell adhesive material (laminin) applied to the first coated region including the temperature responsive material) would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious.  	Each of the first coated regions and second coated regions of modified Nakayama intrinsically have an area. However, modified Nakayama discloses the claimed areas of the first coated regions and second coated regions. However, changes in the size of the first and second coated regions of the cell culture container of modified Nakayama would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Nakayama (In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955)). See MPEP 2144.04 IV.A. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the area of the cell culture container of modified Nakayama to have the claimed areas of the first and second coated regions for the purpose of selectively controlling the cell culture extension direction, location, size and shape of the cell culture on the culture surface.
Regarding claim 15, modified Nakayama further discloses wherein the temperature-responsive polymer or temperature-responsive polymer composition is a polymer of 2-N,N-dimethylaminoethyl methacrylate (DMAEMA) and/or a derivative thereof, 2-amino-2-hydroxymethyl-l,3-propanediol (tris), and one or more anionic substances selected from the group consisting of nucleic acids, heparin, hyaluronic acid, dextran sulfate, polystyrene sulfonic acid, polyacrylic acid, polymethacrylic acid, polyphosphoric acid, sulfated polysaccharide, curdlan, polyarginic acid, and alkali metal salts thereof (see Nakayama at Abstract, [0015] and [0023]).
Regarding claim 16, modified Nakayama does not explicitly disclose wherein a contact angle of water relative to the first coated regions is from 50º to 90º. However, Nakayama discloses wherein the balance between the hydrophilicity and hydrophobicity of the temperature-responsive polymer or a temperature-responsive polymer composition can be selectively varied so as to adjust the adhesion of the cells to the culture surface and to enable cell migration and orientation (see Nakayama at ¶ [0028] and [0037]). In view of Nakayama, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date to have modified the such that the contact angle of water relative to the temperature-responsive polymer or a temperature-responsive polymer composition is from 50º to 90º, since Nakayama discloses that the hydrophilicity and hydrophobicity of the temperature-responsive polymer or a temperature-responsive polymer composition can be selected so as to adjust the adhesion of the cells to the culture surface and to enable cell migration and orientation (see Nakayama at ¶ [0028] and [0037]). One of ordinary skill in the art would have been motivated to make said modification so as to selectively adhere various types of cells on the cell culture surface.
Regarding claim 18, modified Nakayama discloses the claimed invention except for the claimed shape of the first coated regions. However, it would have been obvious to one of ordinary skill in the art at the time the effective filing date to have modified the shape of the first coated regions of the cell culture container of modified Nakayama to comprise the claimed shapes since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape. One of ordinary skill in the art would have been motivated to have modified the shapes of the first coated regions of modified Nakayama so as obtain cell cultures having desired shapes. See MPEP 2144.04 IV.B.
Regarding claim 21, modified Nakayama discloses wherein the first coated regions in the cell culture container are spaced apart from one another by a distance (see FIGS. 6 and 7 of Mizutani). Modified Nakayama does not explicitly disclose wherein the distance between the first coated regions in the cell culture container is from 0.1 mm to 10 mm. However, it would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the first coated regions of modified Nakayama to have a distance of between 0.1 mm to 10 mm. One of ordinary skill in the would have made said modification since such modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Nakayama. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibino et al. (previously cited, JP 2003/310244 A; English-machine translation is provided) (hereinafter “Hibino”) in view of Nakayama et al. (previously cited, JP 2014-027919; English-machine translation has been provided) (hereinafter “Nakayama”), Sasaki et al. (previously presented, US 2012/0107930) (hereinafter “Sasaki”) and Akiyama et al (US 2005/0224415; hereinafter “Akiyama”).
Regarding claim 23, Hibino discloses a cell culture container comprising 	a culture surface (FIGS. 1 and 8: inner surface (2,17) of cell culture containers; ¶¶ [0015]-[0016] and [0028]-[0029]),  	wherein the cell culture surface has a plurality of first coated regions formed by coating the culture surface with a temperature-responsive polymer (FIGS. 1 and 8: regions (4,16) include temperature-responsive polymer; ¶¶ [0016],  [0019]-[0020] and [0028]-[0029]), and  	a non-coated region that is the region other than the first coated regions (FIGS. 1 and 8: region (3,17) between the plurality of coated regions and that are not coated with temperature-responsive polymer; ¶¶ [0015]-[0016] and [0028]),  	the culture surface of the cell culture container is cell non-adhesive and considered to comprise non-adhesive material (i.e., surface of the culture surface that comprise non-adhesive material that cells cannot adhere to (non-coated regions (3,17)); ¶¶ [0012], [0019] and [0028]-[0029]). 	Assuming arguendo that the cell-non-adhesive region of Hibino is not formed by coating the cell-non-adhesive region with a cell non-adhesive material.  	 Sasaki discloses a cell culture system comprising a culture surface (substrate surface) including cell adhesive region and cell non-adhesive region (see Sasaki at ¶ [0029] and [0033]; Claim 1). The cell non-adhesive region can be obtained by coating a material that prevents cells from adhering onto the culture container (see Sasaki, ¶ [0029]).  	In view of Sasaki, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have formed the cell-non-adhesive region of Hibino by coating a material that prevents cells from adhering onto the culture container, as disclosed by Sasaki (see Sasaki, ¶ [0029]). One of ordinary skill in the art would have made said modification because said modification would have been the substitution of one known cell non-adhesive means for another for the predictable result of preventing adhesion of cells thereon. 	Hibino does not explicitly disclose the surface zeta potential of the first coated regions is from 0 mV to 50 mV.  	Nakayama discloses a cell culture container comprising a culture surface (cell culture vessel including a culture surface; see ¶¶ [0015] and [0018]), a first coated region formed by coating the culture surface with a temperature-responsive polymer or a temperature-responsive polymer composition (the cell culture vessel includes at least one cell culture surface coated with a temperature-responsive polymer; see Nakayama at ¶ [0014]-[0019] and [0102] of the English machine translation), and a surface zeta potential of the first coated regions is from 0 mV to 50 mV (see Nakayama at ¶ [0102]). Nakayama discloses that the zeta potential affect cell differentiation and can be selected to desired cell potential (see ¶ [0102]).  	In view of Nakayama, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the surface zeta potential of the first coated regions including a surface zeta potential of between 0 mV to 50 mV in order to affect the biocompatibility of the first coated regions and thereby cell proliferation on the first coated regions. See Nakayama at ¶ [0102]. 	Modified Hibino discloses temperature-responsive polymer coated on the culture surface as claimed, but does not explicitly disclose wherein the temperature-responsivepolymer is at least one selected from the group consisting of a temperature-responsive polymer containing 2-N,N-dimethylaminoethyl methacrylate (DMAEMA) units andanionic monomer units and a temperature-responsive polymer containing N-isopropylacrylamide (NIPAM) units, cationic monomer units, and anionic monomer units. 	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have replaced the temperature-responsive polymer of modified Hibino with the claimed temperature-responsive polymer, because such modification would have been the simple substitution of one known material for another for the predictable result of culturing cells on the coated regions of the culture surface. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   	Akiyama discloses a temperature-responsive polymer usable with biological materials (e.g., biological cells; [0010]). The temperature responsive polymer includes anionic monomer or cationic monomer units for varying the cloud point ([0029], [0111]-[0112]). 	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the temperature-responsive of modified Hibino to comprise anionic monomer and/or cationic monomer units so as to selectively control the cloud point of the temperature-responsive polymer as disclosed by Akiyama ([0029], [0111]-[0112]). 	Modified Hibino does not explicitly disclose wherein an area of the first coated regions in the cell culture container is from 0.1 mm2 to 30 mm2. However, Hibino discloses wherein each of the first coated regions can have desired shape and size so as to produce cell sheets having desired size and shape (¶¶ [0008], [0020] and [0030]; FIGS. 1, 3 and 8). Hibino further discloses wherein the area of the first coated regions can be set sufficiently small to produce a large number of fine culture cell sheets (see ¶ [0028]). It would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the area of the plurality of coated regions including an area of between 0.1 mm2 to 30 mm2, because Hibino discloses that the coating regions can be set to have desired area so as to produce desired number of cultured cell sheets (see ¶ [0028]). One of ordinary skill in the art would have been motivated to make said modification so as to produce desired number of cultured cell sheets (see ¶ [0028]).
Regarding claim 24, modified Hibino does not explicitly disclose wherein the distance between first coated regions in the cell culture container is from 0.1 mm to 10 mm. However, Hibino does disclose wherein the first coated regions are separated from each other by a distance (see FIGS. 1 and 8 of Hibino). Modified Hibino further discloses wherein the area of the first coated regions can be set sufficiently small to produce a large number of fine culture cell sheets (see Hibino at ¶ [0028]). It would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the first coated regions of modified Hibino to have a distance of between 0.1 mm to 10 mm since Hibino discloses wherein the number of the coated regions within the culture vessel can be varied (see Hibino at ¶ [0028]). Further, one of ordinary skill in the would have made said modification since such modification would have been a matter of an engineering design choice which a person of ordinary skill in the art would have found obvious since the claimed device would not perform differently than the prior art device of modified Hibino. Further, one of ordinary skill in the art would have been motivated to make said modification so as to produce desired number of culture cell sheets within the culture vessel, as suggested by Hibino (see Hibino at ¶ [0028]). Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 25, modified Hibino does not explicitly disclose wherein the shape of the first coated regions in planar view in the cell culture container is a circle and the diameter of a circular first coated region is 10 µm to 10 mm. As shown in FIG. 1, the shape of the first coated regions is temperature-responsive regions having a square shape (see ¶ [0047]). However, modified Hibino discloses wherein each of the first coated regions can have desired shape and size so as to produce cell sheets having desired size and shape (¶¶ [0008], [0020] and [0030]; FIGS. 1, 3 and 8). Modified Hibino further discloses wherein the coating regions can have other shapes such as circular shape (see FIG. 6).  It would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the shape of the first coated regions of modified Hibino to have a circular shape including a circular coated regions with a diameter of 10 µm to 10 mm, because modified Hibino states that each of the first coated regions can have desired shape and size including a circular shape (FIG. 6; ¶¶ [0020] and [0030]). One of ordinary skill in the art would have been motivated to have made said modification so as to produce cell sheets having circular shape.

Response to Arguments
Applicant's arguments filed on 03/14/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument on pages 7 to 9 (see Remarks dated 03/14/2022) regarding the combination of the references of Nakayama and Mizutani, Applicant’s argument is not persuasive. Nakayama discloses the claimed first coated region formed by coating the culture surface with a temperature-responsive polymer or a temperature-responsive polymer composition. Mizutani was relied upon for disclosing that a surface coated a temperature-responsive polymer or a temperature-responsive polymer composition can be formed to comprise a plurality of regions. The combination does not require modifying the process/method of forming the coated region in the primary reference. That is, the plurality of coated regions disclosed by Mizutani can be formed by employing the process of coating the temperature-responsive polymer or temperature-responsive polymer composition of the primary reference of Nakayama. Moreover, although Nakayama states that a special treatment for coating the surface of the cell incubator with the temperature-responsive by radiation graft polymerization is not necessary, nothing in Nakayama that states employing radiation graft polymerization would render the device of Nakayama inoperable for its intended purpose (i.e., cell culture). Moreover, as discussed in the rejection, the combination facilitates culturing a plurality of cell cultures on a single cell culture container, individually and simultaneously, as disclosed by Mizutani (see FIGS. 6-7; ¶ [0027]-[0028]). As such, contrary to the Applicant’s assertion, the combination does not render the device of Nakayama unsatisfactory for its intended purpose (i.e., cell culture), since the combination does not require a modification as to the process of forming the coated region in Nakayama.
In response to the Applicant’s argument regarding the rejection of claims 23-25, the newly added limitation is disclosed by the reference of Hibino in view of the revised rejection discussed above. 
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799